Citation Nr: 0002767	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  96-40 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for PTSD.

3.  Entitlement to a rating higher than 40 percent for 
low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1961.

This appeal arises from a rating decision dated in October 
1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, which denied 
an evaluation in excess of 20 percent for the veteran's 
service-connected low back strain.  The veteran appealed to 
the Board of Veterans' Appeals (BVA or Board).  

In October 1996, during the pendency of the appeal, the RO 
increased the evaluation for the veteran's back condition to 
40 percent.  As the veteran is presumed to seek the maximum 
available benefit, and a higher evaluation is available, the 
appeal on the increased rating issue is not abrogated.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 1998, the Board remanded the issue of an increased 
rating for the veteran's service-connected low back disorder 
for additional development to include orthopedic and 
neurological examinations.  On remand, the RO continued the 
denial of the claim; hence, that issue has been returned to 
the Board for further appellate consideration.  

The Board also notes that, during the pendency of the remand, 
the veteran also perfected an appeal from a May 1998 rating 
action in which the RO denied service connection for an 
acquired psychiatric disorder, to include PTSD.  However, for 
the reasons explained below, the Board has separated the 
issue of entitlement to service connection for PTSD from the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, as indicated on the cover page of this 
decision.

REMAND

Initially, the Board notes that RO has adjudicated the claim 
involving service connection for an acquired psychiatric 
disorder as including a claim for service connection for 
PTSD.  However, claims for service connection for psychiatric 
disorders other than PTSD previously have been considered and 
denied, in October 1961 (conversion reaction), and in October 
1996 (depression).  These RO decisions are final and the 
claims may not be considered on the same factual basis.  See 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).  In other words, provisions of governing statutes and 
regulations preclude a full review of the veteran's claims on 
the merits until after analyzing the question of whether they 
should be reopened on the basis of new and material evidence.  
See 38 C.F.R. § 3.156.  

By contrast, the claim for service connection for PTSD has 
not been adjudicated previously, and, hence, is considered a 
new claim.  See Ephraim v. Brown, 82 F.2d 399 (Fed. Cir. 
1996).  Hence, the Board has separated the issues of service 
connection for PTSD and service connection for an acquired 
psychiatric disorder and characterized them accordingly.

Since the agency of original jurisdiction never addressed the 
issue of whether new and material evidence had been submitted 
to reopen the claim for service connection for a psychiatric 
disorder, it should be remanded to the RO for initial 
adjudication to avoid any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

As regards the claim for service connection for PTSD, the 
Board notes that such a claim requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999).

In the instant case, the veteran avers that he has PTSD as a 
result of being assaulted and raped during service.  He 
asserts that he was attacked, beaten, and raped by two men 
who thereafter threatened further harm if he ever told 
anyone.  He avers that since the assault injured his back, he 
sought medical attention but reported that the injury was due 
to a fall.  Service medical records do show that the veteran 
was treated for back problems after a fall in January 1961 
and another in June 1961.  The veteran claims  that he never 
told anyone about the assault until 1996 when he told his 
physician and his wife during a psychiatric counseling 
session.  A diagnoses of PTSD is reflected in the veteran's 
VA outpatient treatment records. 

The veteran's claim for service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), in that 
it is plausible.  This is so in light of the VA diagnosis of 
PTSD in the file, presumed-to-be credible history of an in-
service stressor as relayed above, and medical evidence which 
raises a possible link between the alleged in-service 
stressor and PTSD.  See Patton v. West, 12 Vet. App. 272, 276 
(1999); Cohen v. Brown, 10 Vet. App. 128, 137 (1997); King v. 
Brown, 5 Vet. App. 19 (1993).  Significantly, however, 
additional development with regard to assisting the veteran 
in establishing verification of his claimed stressor based on 
personal assault is warranted. 

In February 1996, VA established special evidentiary 
procedures for claims of service connection for PTSD based on 
personal assault.  See VA ADJUDICATION PROCEDURE MANUAL M21-
1, PART III, paragraph 5.14c; (Feb. 20, 1996).  The Court 
recently discussed the relevance of the above VA ADJUDICATION 
PROCEDURE MANUAL M21-1 provisions in the Patton case.  In 
that case, the Court observed that such provisions provide, 
among other things, that the general PTSD stressor 
development letter is inappropriate for this type of claim, 
and state instead that the RO should rely on special letter 
formats expressly developed for use in personal-assault 
claims.  See VA ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, 5.14 (c)(4, 6 and 7).  The Court further noted that 
these procedures outline alternative sources of corroborating 
evidence in the event that there is no documentation that an 
alleged personal assault occurred. The Board's review of 
these provisions shows that such documentation may include 
testimonial statements from confidants such as family members 
or clergy, as well as evidence of behavioral changes to 
include as established by personnel and other records and lay 
statements.

As such, on remand, the RO must ensure that the special 
evidentiary provisions relating to claims for service 
connection for PTSD based on a personal assault, which are 
contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, 5.14, are complied with.  In completing the actions 
requested on remand, the RO also should comply with the 
relevant M21-1 provision concerning the post-development 
determination as to whether a claimed stressor is (or, is 
not) established by the record.  In this regard, the Board 
would emphasize that the requirement that credible evidence 
establish that the stressful event actually occurred does not 
mean that the evidence actually proves that the incident 
occurred, but, rather, that the preponderance of the 
evidence, as a whole, supports the conclusion that it 
occurred.  See VA ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III,  5.14(c)(3).

After the above development has been completed, the RO should 
determine whether the record establishes the existence of the 
alleged stressor in service.  If so, then, and only then, 
should the case be referred for a medical examination to 
determine the sufficiency of the stressor(s) and whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  In such a referral, the adjudicators should 
specify to the examiner precisely what stressor(s) have been 
accepted as established by the record, and the medical 
examiner must be instructed that only those events may be 
considered in determining whether stressor(s) to which the 
veteran was exposed during service were of sufficient 
severity as to have resulted in a current diagnosis of PTSD

As regards the veteran's claim for a higher evaluation for 
his low back condition, the Board also notes, preliminarily, 
that such claim is well grounded based upon the veteran's 
assertions of increased disability.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  

As noted above in the introduction, this issue was remanded 
by the Board in July 1998 for additional development to 
include VA orthopedic and neurological examinations.  When 
previously remanding this claim, the Board specifically 
requested, among other things, that all tests/studies deemed 
necessary by examiners should be accomplished and that the 
examiner should state whether or not there is clinical 
evidence of a demonstrable deformity of the vertebral body at 
L5-S1 or signs of a bulging disc in the area of his low back.  

In accordance with the remand, the veteran underwent a VA 
orthopedic examination in December 1998.  However, it does 
not appear that the examiner performed a neurological 
examination of the veteran's service-connected low back 
disorder as had been requested in the remand.  Additionally, 
while the examiner performing the December 1998 may have 
referred to old tests/studies, he did not perform any new X-
rays, electromyography (EMG), or nerve conduction studies 
(NCS) which could provide medical findings necessary to 
properly rate the current severity of the disability due to 
the veteran's service-connected low back disorder.  
Furthermore, the examining physician's response to the effect 
that an old disk herniation was seen on a past MRI fails to 
adequately respond to the Board's specific question about the 
current presence or absence of a deformity of the vertebral 
body or of a bulged disk.  

Thus, the Board finds that the RO should schedule the veteran 
to undergo orthopedic and neurological examinations, as 
previously requested, to ascertain the nature and extent of 
his service-connected low back condition.  The Board 
emphasizes that the Court has specifically mandated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
268 (1998).  The Court has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Id.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:
     
1. The RO should obtain and associate 
with the record a complete set of the 
veteran's service personnel records.

2.  The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for an acquired 
psychiatric disorder other than post-
traumatic stress disorder (PTSD).  
Thereafter the veteran, and his 
representative should be notified of the 
outcome of the RO decision, and afforded 
an opportunity to respond.  The veteran 
should clearly indicate in a signed 
writing if he does not wish to pursue 
this claim.    

3. The RO should send the veteran a 
personal assault stressor development 
letter that comports with the special 
procedures established in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 5.14 
for claims for service connection for 
PTSD predicated on such in-service 
assaults.

4. The RO should request that the veteran 
submit a list (concerning names, dates 
and addresses) for all alternative 
objective sources that may establish the 
occurrence of the claimed stressor(s).  
This should specifically include medical 
records from physicians or caregivers who 
may have treated the veteran either 
immediately following an incident or 
sometime thereafter; and military and/or 
civilian police reports. After securing 
any necessary release form(s), the RO 
should directly contact the sources that 
are identified, obtain copies of the 
relevant records in their possession that 
are not already in the claims file, and 
associate such records with the claims 
file.  The aid of the veteran and his 
representative in securing such records 
should be enlisted, as needed.  However, 
if any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

5. The RO should also contact the veteran 
and request that he submit signed 
statements from persons having personal 
knowledge of his claimed stressor(s), to 
include confidants such as family 
members, roommates, fellow service 
members or clergy.  The veteran should be 
notified that statements from persons who 
knew the veteran during his period of 
active duty as well as subsequent to 
separation from military service will be 
considered.  Each person's name and 
complete address should clearly be shown.  
Each statement should describe exactly 
what the person observed and mention 
specific dates and places.  A person on 
active duty at the time should include 
his or her service number and military 
unit.  The veteran should also submit 
copies of any personal diaries or 
journals pertaining to the occurrence of 
the claimed stressors.

6.  Following receipt of responses from 
the veteran and all contacted sources, 
and after accomplishing any additional 
development deemed warranted by the 
record, the RO should prepare a report 
detailing the nature of the alleged in-
service stressor(s), and whether any such 
stressor is established by the record; 
this report is then to be added to the 
claims file.  If any alleged in-service 
stressor is deemed established by the 
record, the RO should undertake the 
development requested in paragraph 7 and 
thereafter.  If, however, the RO 
determines that the record establishes no 
alleged in-service stressor, the RO 
should skip the development requested in 
paragraph 7.  

7.  If and only if the record establishes 
the occurrence of an alleged stressor 
coincident with his service in the 
military, the veteran should be examined 
by a VA psychiatrist to determine whether 
it is at least as likely as not that he 
has PTSD is a result of such stressor. 
Towards this end, the RO should provide 
to the examiner the report described in 
paragraph 6, above, and the examiner 
should only rely only upon the 
stressor(s) deemed established by the 
record in rendering his diagnosis.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria of the DSM-IV are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.

It is imperative that the entire claims 
folder, containing all evidence relevant 
to the case (to include a complete copy 
of this REMAND), should be provided to 
and be reviewed by the VA psychiatrist 
who is designated to examine the veteran.  
The typewritten report of the examination 
must include all examination findings, as 
well as the rationale underlying all 
opinions expressed, citing, as necessary, 
to specific evidence in the record. The 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.

8.  The RO should schedule the veteran to 
undergo orthopedic and neurological 
examination of his low back.  The claims 
folder, to include complete copies of 
this and the Board's July 1998 remand, 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examinations, and any examination reports 
should reflect consideration of the 
veteran's pertinent medical history.

All current tests/studies deemed 
necessary by the examiners should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should be asked to clearly 
indicate whether or not the veteran 
currently suffers from any demonstrable 
deformity of the vertebral body of the 
lumbosacral spine.  In so doing, the 
physician should note any signs of a 
bulging disc in this area of his low 
back, and comment on the presence or 
absence of each of the following:  
sciatic neuropathy; pain; demonstrable 
muscle spasm; absent ankle jerk; and any 
other neurological findings.  The 
examiner should also be asked to comment 
on the severity and consistency of the 
any symptoms found.  

As was requested in the prior remand, the 
examiners should indicate the extent to 
which the veteran has functional 
impairment in his low back as a result of 
pain, limitation of motion, weakness, 
excess fatigability, or incoordination-
including at times when his symptoms are 
purportedly most noticeable, such as 
during prolonged sitting or standing, or 
during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 205-7 (1995).

In this regard, the examiners should 
expressly respond to the following 
questions:

(i)  Does the veteran have 
limitation of motion?  If so, what 
are the precipitating causes, and 
to what extent is range of motion 
restricted?  (note:  when measuring 
the veteran's range of motion in 
degrees, the examiner should also be 
asked to give the normal range of 
motion for comparison purposes).

(ii)  Does the veteran have 
instability, weakness or decreased 
strength?  Does he become easily 
fatigued on account of the service-
connected disability, including 
during prolonged physical activity 
of any sort, or during routine 
activities that are part and parcel 
of his day-to-day experiences (e.g., 
dressing or grooming himself, 
bathing, attending to the needs of 
nature, etc.)?

(iii) Are there any objective 
clinical manifestations that would 
support a conclusion that the 
veteran has functional impairment in 
his low back as a result of pain 
attributable to the service-
connected disability?

(iv) Is there clinical evidence of 
sciatic neuropathy or radiculopathy?  
If so, to what extent?

(v) Does the veteran have 
incoordination or an impaired 
ability to execute skilled movements 
smoothly as a result of the service-
connected disability affecting his 
low back?  

(vi) For each of the above-cited 
symptoms identified, the examiners 
should comment on the severity of 
the symptom, and its effects on the 
veteran's ability to function in 
routine activities involved in his 
day-to-day living experiences; at 
his job; during prolonged physical 
activity of any sort; or during 
flare-ups.

The examiners must set forth the 
rationale underlying any conclusions 
drawn or opinions expressed, and should, 
if necessary, cite to specific evidence 
in the record.  The examiners should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
reports of the examinations should be 
associated with the veteran's claims 
folder.

9.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. See Stegall, supra.  If any 
requested action is not undertaken, or is 
deficient in any manner, appropriate 
corrective action should be undertaken.

10.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for 
service connection for PTSD based on an 
in-service assault, e.g., the alleged in-
service rape, on the basis of all 
pertinent evidence of record and legal 
authority.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, specifically to include VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, 5.14.  In doing so, the RO must 
address all issues and concerns that were 
noted in this REMAND.

11.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for 
service connection for an increased 
rating for a higher evaluation for his 
low disorder on the basis of all 
pertinent evidence of record and legal 
authority.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, specifically to include 
38 C.F.R. §§ 4.40 and 4.45, and the 
DeLuca decision, cited to above.  In 
doing so, the RO must address all issues 
and concerns that were noted in this 
REMAND.

1I.  If any benefit sought is not 
granted, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response.  The case 
should then be returned to the Board for 
further appellate consideration.

The purpose of this remand is accomplish additional 
development and adjudication, and by this action, the Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate disposition warranted.  The veteran need take no 
action until otherwise notified, but he and/or his 
representative may furnish additional evidence and argument 
within the appropriate time frame.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




